DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 30, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21, 23-24, 26, 28-29, 31, 34-36 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP03-090317; machine translation attached and relied upon) in view of Poque (EP0213452; machine translation relied upon).
Regarding claims 21 and 28, Tanaka teaches blocks 8A defined and formed by a plurality of circumferential main grooves provided in a tread surface (machine translation at page 1; figure 8), and a main sipe 7B having a body portion formed by a first sipe forming member 2 and a branch sipe 7A formed by a second sipe forming member 3 (machine translation at page 1; figures 1, 4 and 8), wherein the depth of the first sipe forming member is greater than the depth of the second sipe forming member (figure 1), resulting in a depth of the body portion greater than a depth of the branch sipe. Tanaka does not specifically disclose that the main sipe is chamfered. However, it is extremely well-known in the tire art to chamfer a sipe, as is shown, e.g., by Poque (see machine translation at page 3 and figures 1-3). It would have been obvious to one of ordinary skill in the art to use chamfering as taught by Poque on the main sipe of Tanaka in order to reduce the hissing noise generated by the sipe (see Poque machine translation at page 3). Such a configuration would have the branch sipe branching from the chamfered portion as claimed. Additionally, Tanaka teaches that the height of the branch portion substantially corresponds to, for example, 50 to 100% of the height of the tire block (machine translation at page 1), and Poque teaches that the chamfer height X is from 0.1 to 0.9 times the size of the profile depth (machine translation at page 3), thus leading to Dc and Db values which overlap the claimed ranges. Accordingly, it would have been obvious to one of ordinary skill in the art to use values of Dc and Db resulting in the claimed limitations being met because Tanaka and Poque teach such values. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP at 2144.05 citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 23, Tanaka teaches that the main sipe communicates with at least one of the circumferential main grooves (figure 8).
Regarding claim 24, Tanaka teaches that the first members 2 and the second members 3 can have different thickness (machine translation at page 1), thus teaching or suggesting that the branch sipe can be wider than the body portion of the main sipe.
Regarding claim 26, Poque teaches a width of the main portion of the sipe of 0.05 to 0.15 times the profile depth, and a width of the chamfered portion to be approximately 0.1 to 0.5 times the size of the profile depth (machine translation at page 3; figure 2). Thus for configurations where the width of the main portion of the sipe is equal to the width of the branch portion of the sipe, the ratio of the width of the chamfered portion to the width of the branch portion is approximately 0.66-10, overlapping the claimed range.
Regarding claim 29, Tanaka teaches that the heights of the main and branch portions substantially correspond to, for example, 50 to 100% of the height of the tire block (machine translation at page 1), leading to Dm and Db values which overlap the claimed range. Accordingly, it would have been obvious to one of ordinary skill in the art to use values of Dm and Db resulting in the claimed limitations being met because Tanaka teaches such values.
Regarding claim 31, Tanaka teaches that the inclination angle of the branch sipe is 0 degrees with respect to the circumferential direction (figure 8).
Regarding claim 34, Tanaka teaches that the main and branch sipes are provided in the center region of the tire (figure 8).
Regarding claims 35-36, it is noted that the claims do not require any particular configuration of the claimed “lug groove” to be different than the claimed “main sipe”, and therefore the configuration of Tanaka set out above is taken to have a lug groove with equal width to the main sipe, and the width direction dimension between the two is therefore arbitrary, and can be taken to meet the claimed 20-40% of the width of the land portion.
Regarding claim 38, Tanaka teaches that the branch sipes are provided in the both of the shoulder regions of the tire (figure 8).
Regarding claim 39, for the configuration set out above, there are end portions of the branch sipe on both the leading and trailing sides of the chamfered portion.
Claims 25, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Poque as applied to claims 21 and 24 above, and further in view of Tamura (JP2006-341688; machine translation relied upon).
Regarding claim 25, Tanaka is not limiting with regards to the relative widths of the branch sipe and the body portion of the main sipe, but does not specifically disclose that the widths Wb and Wm satisfy Wm x 1.5 ≤ Wb ≤ Wm x 4.0. In a similar sipe having main and branching portions, Tamura teaches that the rigidity of the block can be adjusted by altering the width of the branch sipe (machine translation at page 3; figures 8A-8C). Accordingly, it would have been obvious to one of ordinary skill in the art to optimize the relative width of the main portion and branch portion of the sipe of the tire of Tanaka (combined) in order to achieve appropriate rigidity of the blocks (see Tamura machine translation at page 3).
Regarding claim 27, Tanaka is not limiting with regards to the width of the branch sipe, but does not specifically disclose the branch sipe width is from 0.5 to 3.0 mm. Tamura teaches using a branch sipe width t of from 0.3 to 2.0 mm (machine translation at page 3), overlapping the claimed range. Accordingly, it would have been obvious to one of ordinary skill in the art to use a branch sipe width as taught by Tamura in the tire of Tanaka (combined) as a known branch sipe width with the predictable result of having a functional sipe.
Regarding claim 30, Tanaka does not specifically disclose branch sipes having a depth of from 0.8 to 2.5 mm. Tamura teaches a specific embodiment where the branch sipe is small (figure 8a). It would have been obvious to one of ordinary skill in the art to use a branch sipe with a small depth as taught by Tamura in the tire of Tanaka (combined) as a known branch sipe configuration with the predictable result of having a functional branch sipe. Such a sipe with a small depth is suggestive of a sipe having a depth within the claimed 0.8 to 2.5 mm range.
Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Poque as applied to claim 21 above, and further in view of Ishizaka (US Pub. No. 2009/0114325).
Regarding claims 32-33, Tanaka teaches sipes 7B which read on the claimed two sided main sipes (machine translation at page 1, figure 8), but does not specifically disclose one sided sipes. Ishizaka teaches two-sided main sipes 53, as well as teaching multiple sipes 52 in between the main sipes 53, one of such sipes 52 being taken to be the claimed one-sided main sipe, and another taken to be the claimed subsidiary sipe (figure 2). In particular, it is noted that the claimed “one-sided main sipe” and the claimed “two-sided main sipe” are not required by the claims to meet the limitations of the “main sipe” claimed in claim 21. It would have been obvious to one of ordinary skill in the art to use multiple one sided sipes as taught by Ishizaka in between two sided sipes in order to reduce uneven wear at the edges and improve uneven wear resistance (see Ishizaka at paragraph [0026]).
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Poque as applied to claim 35 above, and further in view of Ishizaka (US Pub. No. 2009/0114325).
Regarding claim 37, Tanaka does not specifically disclose that a depth D1 of the inclined groove or the lug groove and the depth Dm of the body portion of the main sipe satisfy D1 x 0.2 ≤ Dm ≤ D1 x 0.8. Koishikawa teaches a pneumatic tire comprising at least one land portion formed by a plurality of circumferential main grooves 13, 15 and 17 (paragraph [0041]; figure 3), and a main sipe 36 provided in the land portion, the main sipe comprising a body portion and a chamfered portion 36a formed on both sides of the body portion (paragraph [0059]; figures 3-6), as well as teaching a specific embodiment where the depth of the body portion of the main sipe is about half of the depth of the lug groove (figures 5-6).  It would have been obvious to one of ordinary skill in the art to use a depth of the body portion of the main sipe about half of the depth of the lug groove in order to reduce tire noise (see Ishizaka at paragraph [0059]).
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Poque as applied to claim 21 above, and further in view of Furusawa (JP2016-107727; English equivalent US Pub. No. 2018/0333990 relied upon).
Regarding claim 40, Tanaka (combined) does not specifically disclose using a dimple in the center region. Furusawa teaches providing recessed portions 8 (taken to be the claimed dimple) in the center region of the tread (paragraphs [0068]-[0076]; figures 2-5). It would have been obvious to one of ordinary skill to use recessed portions as taught by Furusawa in the tire of Tanaka (combined) in order to improve the braking performance of the tire on ice (see Furusawa at paragraph [0068]).

Response to Arguments
Applicant's arguments filed September 15, 2022 have been fully considered but they are not persuasive.
Applicant argues that because neither Tanaka nor Poque teaches a value Dc-Db, that such a value cannot be rendered obvious by such references. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). While it is noted that neither of the references teaches the value Dc-Db, that the tire combination as set out above inherently has such a relationship, based on the values of Dc and Db taught or suggested by the references. As was set out above, the range of Dc-Db taught by the references overlaps the claimed range, and hence renders it obvious. Regarding applicant’s arguments about unexpected results, it is noted that paragraphs [0045] and [0046] in the specification are mere argument and hence are not persuasive, and that unexpected results commensurate in scope with the claims have not been demonstrated, because all of the examples within the claimed range have Dc – Db = Db x 0.4, so there are no values at the bottom or top of the claimed range.
Applicant’s amendment and arguments with respect to the rejection of claim 32 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made over Tanaka in view of Poque and Ishizaka. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	October 20, 2022

/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749